Citation Nr: 1429889	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-49 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1971 to April 1973.
These matters come before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Louisville, Kentucky.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The earliest clinical evidence of bilateral hearing loss is in September 1970, prior to the Veteran's entrance to active duty service.

2. Upon separation of active service, the Veteran was noted to have normal bilateral hearing; the Veteran's preexisting bilateral hearing loss was not aggravated in military service.

3. The Veteran is less than credible with regard to any statement of hearing loss beginning in service and continuing since service. 

4. The most probative evidence of record is against a finding that the Veteran's current hearing loss disability is casually related to, or was aggravated by, active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1110, 1111, 1112, 1153, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in May 2009.

VA has a duty to assist the Veteran in the development of the claim. The claims file includes service treatment records (STRs), and the statements of the Veteran in support of his claim. The Veteran has not contended that he ever sought treatment in service for hearing loss, or that there are any such STRs missing from the claims file. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

The Board has considered whether a VA examination is warranted but finds that it is not. As is discussed in further detail below, the Board finds that the Veteran had preexisting hearing loss. A VA examination more than 40 years after the Veteran's separation would not be able to determine the extent of the Veteran's hearing loss when he separated from service in 1973. As the Veteran was examined contemporaneous to his service separation, the Board finds that there is adequate evidence upon which to adjudicate the Veteran's claim. An examination now would be fruitless as it simply would not be able to determine the extent of the Veteran's hearing loss in April 1973. 38 C.F.R. § 3.306, 3.159(c)(4) (2013).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim. Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service. 38 U.S.C.A. § 1111  (West 2002). 

A pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 C.F.R. § 3.306  (2011).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) . 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran has alleged his bilateral hearing loss occurred during service (See Veteran's Application for Compensation). However; the Veteran's May 1970 medical history for entrance purposes, reflects that he noted a history of ear, nose, and throat trouble prior to his acceptance in service. In addition, the physician noted in the summary and elaboration portion of the entrance examination that the Veteran's, "right ear drains some-more inpast [sic] hearing loss right ear". 

As noted, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except where clear and unmistakable evidence demonstrates that the injury or disease existed prior and was not aggravated by service. 38 C.F.R. § 3.304(b) (2013). The 1970 entrance examination reflected the hearing acuity of the Veteran was as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
X
15
LEFT
35
30
25
X
20

In Hensley v. Brown, 5 Vet.App. 155, 157 (1993) the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Therefore, the Veteran's entrance examination report reflected bilateral hearing loss. Based on the above medical evidence provided, the Board finds that the Veteran had bilateral hearing loss prior to his active service. As such, the presumption of soundness on induction does not attach, and service connection may be considered only on the basis of aggravation to his bilateral hearing loss in service.  38 C.F.R. § 3.304 (2013). 

The Board notes that a pre-existing injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

The Veteran has stated that his bilateral hearing loss began in 1971, but the Veteran's STRs reflects the Veteran had hearing loss prior to service. However; rather than showing an increase in severity during service, the Veteran's STRs reflect the Veteran's hearing improved during that time. In a September 1972 report of medical examination for the purposes of law enforcement school, the Veteran's hearing acuity reflected the Veteran had normal hearing as well as normal ears. The September 1972 report reflected the Veteran's hearing acuity was the following:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
X
10
LEFT
5
5
5
X
10

Importantly, the Veteran's March 1973 separation examination revealed the Veteran's hearing acuity as normal. In addition, the physician noted in the summary and elaboration portion of the report that the Veteran's, "hearing and sinusitis ok now". The Veteran's hearing acuity at service separation was as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
0
LEFT
0
0
0
X
0

Thus, the record does not reflect that the Veteran underwent an increase in hearing loss severity during service. Based on audiometric results, the Veteran had normal hearing upon separation. In sum, he had preexisting bilateral hearing loss on entrance, and normal bilateral hearing on separation. As there was no increase in disability in service, service-connection is not warranted.

The Board also finds that the Veteran is less than credible as to any statement that his hearing loss began in service and has continued since service.  As noted above, the Veteran complained of, and had, bilateral hearing loss prior to entrance. The Veteran's STRs after entrance are negative for any complaints of, or treatment for any hearing loss. Furthermore, on two separate occasions, the Veteran had normal hearing on audiometric testing (while in service and upon separation).  The Board finds that the records contemporaneous to service are more credible than statements made over three decades later for compensation purposes. 

The Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.) However; in the present case, not only is there an absence of in service clinical records showing a complaints of hearing loss, but to the contrary, the record shows normal hearing upon separation.

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of hearing loss, acoustic trauma, age-related hearing loss, hearing acuity thresholds, and hearing loss disability for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.


REMAND

The Board regrets further delay in this case, but finds that additional development is necessary in order for a decision to be rendered in the case. In April 2009, the Veteran averred he has tinnitus beginning in 1971 during service. (See VA Form 21-526, Veteran's Application for Compensation and/or Pension. The Veteran's September 1970 report of medical examination for induction/enlistment purposes, reflected bilateral hearing loss. The Veteran's STRs also reflect that the Veteran had normal hearing on two separate occasions. (See September 1972 Report of Medical Examination and March 1973 Report of Medical Examination). 

VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159(c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below. 

Lay evidence that is capable of lay observation may be deemed competent. Charles v. Principi, 16 Vet. App. 370, 374 (2002). As noted above, the Veteran stated he currently has tinnitus. The Board finds in this case, that the Veteran is competent to provide lay evidence as to symptoms he is currently experiencing. 

The claims file indicated the Veteran was assigned as a Military Policeman during service. The Board finds that some exposure to acoustic trauma as a member of a military police unit is consistent with the circumstances of the Veteran's service. 38 U.S.C.A. § 1154(a) (West 2002).

The Veteran has indicated having tinnitus since service. Evidence of symptoms which are capable of lay observation can satify the low threshold requirement that the disability may be associated with service. McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, without an adequate medical examination and or medical opinion in regards to tinnitus, the Board finds the current evidence to be insufficient to decide the claim. Therefore, a VA medical examination and/or medical opinion is required by VA's duty to assist the Veteran in developing evidence to substantiate his claim to service connection for tinnitus.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination in regard to entitlement to service connection for tinnitus. The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's tinnitus is related to, or aggravated by, his military service. The claims folder should be reviewed in conjunction with such examination. Any opinion should include a complete rationale.  The examiner should consider the entire claims file to include:  a.) the STRs; b.) the Veteran's statements associated with the claim; c.) the Veteran's preexisting hearing loss; and d.) the Veteran's current hearing loss, if any.

3. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


